  Case 1:19-cr-10040-JDB Document 89 Filed 06/05/19 Page 1 of 3                   PageID 264




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF
                           TENNESSEE EASTERN DIVISION


 UNITED STATES OF AMERICA,                          )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )        No. 1:19-cr-10040
                                                    )
 ANDREW RUDIN,                                      )
                                                    )
                Defendant.                          )
                                                    )



                             MOTION TO RESET REPORT DATE


       Now Comes the Defendant, ANDREW RUDIN, by and through his counsel, Nishay K.

Sanan, Esq., and moves this Court to Reset the Report Date, in support thereof, Rudin states as

follows:

       1. This cause, for Andrew Rudin is set for a Report Date of June 12, 2019 @ 1:15 P.M.,

           before this Honorable Court.

       2. Counsel Motion to substitute his appearance in this matter, was granted on May 31,

           2019.

       3. On June 3rd & 4th, Counsel attempted to reach out to AUSA Pennebaker in regard to

           the discovery and his position on my request to reset the Report Date (Counsel’s

           messages also included information about Counsel’s upcoming trial, as set forth

           below). To date, Counsel has not heard from AUSA Pennebaker. Counsel




                                                1
Case 1:19-cr-10040-JDB Document 89 Filed 06/05/19 Page 2 of 3                    PageID 265



       understands that AUSA Pennebaker has other obligations and matters to attend to,

       however, did not want to delay getting this motion on file and before this Court.

    4. Counsel has a final pretrial conference set in USA v. FLORENTINO LEONG (18 CR

       385, Northern District of Illinois (health care fraud)) on June 12, 2019 @ 1:00 P.M.

       That matter is set for trial on June 17, 2019 and will proceed to trial on that date.

    5. As evident, by the date and time, the final Pre-Trial conference in USA v. LEONG

       conflicts with the current Report Date in this matter as it pertains to Mr. Rudin.

    6. Counsel is also in the process of retrieving the discovery in this matter and needs

       additional time do so and review the same.

    7. Counsel is in the process of reviewing case law on potential Motions to Dismiss the

       Indictment.

    8. Counsel is not asking for a long delay, in fact Counsel and his client can appear

       before this Court for a Report Date on June 11, 13, 14 or after July 2nd, 2019.

    9. Counsel and Mr. Rudin do not make this motion to cause delay in this matter. Mr.

       Rudin, in fact, wishes to pursue this matter expeditiously.

    10. As stated above, Counsel has been unable to ascertain the Government’s position to

       this motion.

    11. Mr. Rudin does not object to the exclusion of time to the new Report Date.




                                             2
  Case 1:19-cr-10040-JDB Document 89 Filed 06/05/19 Page 3 of 3                    PageID 266



       WHEREFORE, the defendant, Andrew Rudin, requests that this Court grant his Motion

to Reset the Report Date.

                                                     Respectfully Submitted,
                                                     /s/ Nishay K. Sanan
                                                     Nishay K. Sanan
                                                     Attorney for Defendant
                                                     53 W. Jackson Blvd.
                                                     Suite 1424
                                                     Chicago, IL 60604
                                                     312-692-0360
                                                     nsanan@aol.com




                                 CERTIFICATE OF SERVICE


       The undersigned, an attorney, first being duly sworn on oath, states that a copy of Motion
was served upon the parties who have filed appearances in this matter, by electronically filing the
same pursuant to rules of ECM on June 5, 2019.




                                      __/s/ Nishay Sanan________________________




                                                3
